NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              _______________

                                   No. 10-4538
                                 _______________

                         UNITED STATES OF AMERICA

                                         v.

                               WILSON RAMIREZ,
                                   a/k/a BEJE
                                  a/k/a ENAMO

                                           Wilson Ramirez,
                                                 Appellant
                                 _______________

                  On Appeal from the United States District Court
                           For the District of New Jersey
                  (D.C. Criminal Action No. 1-09-cr-00579-001)
                    District Judge: Honorable Renee M. Bumb
                                 _______________

                    Submitted Under Third Circuit LAR 34.1(a)
                                January 23, 2012
                               _______________

         Before: AMBRO, CHAGARES and HARDIMAN, Circuit Judges

                         (Opinion filed: February 3, 2012 )
                                _______________

                                    OPINION
                                 _______________

AMBRO, Circuit Judge

     Wilson Ramirez pled guilty to conspiracy to distribute and possession with intent
to distribute more than 5 kilograms of cocaine, in violation of 21 U.S.C. § 846, and

possession of a weapon by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). The

District Court sentenced him to 234 months’ imprisonment, which exceeded the

maximum sentence recommended under the Federal Sentencing Guidelines. Ramirez

filed a timely notice of appeal. He asserts that the Court committed procedural and

substantive error in varying upward from the Guidelines range. We disagree and thus

affirm. 1

                                             I.

       Because we write solely for the parties, we recite only those facts necessary to our

decision. Ramirez pled guilty pursuant to a written plea agreement that preserved his

right to appeal the District Court’s sentence if it exceeded the Guidelines range. At the

sentencing hearing, the Court calculated the Guidelines range as 168-210 months. It then

considered the relevant sentencing factors under 18 U.S.C. § 3553(a), specifically

discussing Ramirez’s lengthy and “disturbing” criminal history, the seriousness and

sophistication of his offense, its concern that incarceration would not deter him from

reoffending on release, its need to provide a sentence that would promote respect for the

law, and its duty to protect the public. The Court also stated that Ramirez would “still be

a young man when [he gets] out” if sentenced based on the Guidelines range. Appendix

at 84. Finding that the Guidelines range did not reflect the seriousness of Ramirez’s

offense and would be too lenient to promote respect for the law and adequately protect


1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291.
                                             2
the public, the Court decided to vary upward and sentenced him to 234 months of

imprisonment and five years of supervised release upon the completion of his prison

term.

        On appeal, Ramirez focuses on the District Court’s statement that he would still be

a “young man” if sentenced based on the Guidelines range. He notes that he would be 50

years old when released if sentenced to the maximum sentence recommended under the

Guidelines, an age he contends is not “young.” He thus argues that the Court based its

sentence on an erroneous factual conclusion, thereby committing procedural error. He

further argues that the sentence was substantively unreasonable because an upward

variance of two years will not change his status as a “young man,” and thus the sentence

did not advance the Court’s goal of deterring him from reoffending.

                                              II.

        We review a district court’s sentence for abuse of discretion. United States v.

Jones, 566 F.3d 353, 366 (3d Cir. 2009). We apply a two-step process to determine

whether a district court committed procedural or substantive error. Id. First, we “ensure

that the district court committed no significant procedural error in arriving at its

decision.” United States v. Wise, 515 F.3d 207, 217 (3d Cir. 2008). Significant

procedural errors include “failing to consider the § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen sentence-

including an explanation for any deviation from the Guidelines range.” Gall v. United

States, 552 U.S. 38, 51 (2007). If we determine that the sentence is procedurally sound,

“we then review the substantive reasonableness of the sentence.” Jones, 566 F.3d at 366.

                                              3
A sentence is substantively reasonable “unless no reasonable sentencing court would

have imposed the same sentence on that particular defendant for the reasons the district

court provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

       A sentence outside of the Guidelines range is not presumptively unreasonable. Id.

at 567. We “must give due deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.” Gall, 552 U.S. at 51. “As long as

a sentence falls within the broad range of possible sentences that can be considered

reasonable in light of the § 3553(a) factors, we must affirm.” Wise, 515 F.3d at 218.

       The District Court based its decision to vary upward from the Guidelines range on

a consideration of the § 3553(a) factors, including Ramirez’s criminal history, the

seriousness and complexity of the crime, the need for general and specific deterrence, and

the protection of the public. Its passing remark that Ramirez would be a “young man” if

sentenced to the maximum sentence recommended under the Guidelines was part of its

detailed and comprehensive analysis of the § 3553(a) factors. It did not commit

procedural error.

       In addition, the sentence is substantively reasonable. In addressing the § 3553(a)

factors, the District Court “set forth enough to satisfy [us] that [s]he . . . considered the

parties’ arguments and ha[d] a reasoned basis for exercising [her] own legal

decisionmaking authority.” Jones, 566 F.3d at 366 (citations and internal quotation

marks omitted). A reasonable sentencing court could have imposed the same sentence.

                                       *   *   *   *   *

       For these reasons, we affirm.

                                               4